Citation Nr: 0731310	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine, status post 
discectomy.

2.  Entitlement to an evaluation in excess of 20 percent for 
left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to February 
1977, September 1977 to December 1981, and from September 
1982 to April 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge via videoconference in June 2007.  A transcript of his 
hearing has been associated with the record.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is 
characterized by flexion limited to no less than 40 degrees; 
no additional limited motion due to pain, fatigability, 
incoordination, or lack of endurance; no evidence of 
ankylosis; and no evidence of incapacitating episodes.

2.  Left leg radiculopathy is characterized by pain, some 
muscle atrophy, symmetrical deep tendon reflexes, and some 
sensory deficit, resulting in moderately severe neuropathy.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine, status 
post discectomy, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2007).

2.  Left leg radiculopathy is 40 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
January 2004, after the enactment of the VCAA.

A letter dated in March 2004, prior to the adjudication of 
the veteran's claims, told the veteran that VA would make 
reasonable efforts to obtain evidence necessary to support 
his claims.  He was informed that he was required to provide 
sufficient information to allow VA to obtain records.  The 
letter indicated that evidence showing that his service-
connected disability had gotten worse would substantiate his 
claims.  He was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
his claims were listed.  Enclosures to the letter discussed 
the evidence and information necessary to support the 
veteran's claims and outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was also requested to inform VA if there was any 
other evidence or information that might support his claims.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, but the actions 
taken by VA have essentially cured any error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that, even though the veteran's 
claims are not for service connection, the veteran was 
provided with this notice in March 2006.

Finally, the Board notes that the veteran was afforded VA 
examinations in March 2004, July 2005, and September 2006.   
Moreover, the veteran was afforded the opportunity to testify 
at a hearing before the undersigned.  While the veteran 
stated that his disabilities had worsened since his last VA 
examination in September 2006, as will be discussed below, 
the remainder of his testimony did not support this 
statement.  In addition, the undersigned held open the record 
so the veteran could submit any additional evidence showing 
his disabilities had worsened, but no additional evidence was 
submitted.  The actions of the undersigned at the hearing 
complied with the VCAA and 38 C.F.R. § 3.103 (2007).  The 
Board is unaware of any such outstanding evidence or 
information.  Therefore, the Board is satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Lumbar Spine

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering, effective on September 26, 2003.  As 
the instant claim was received in January 2004, the new 
criteria apply to the evaluation of the veteran's back 
disability.

The general rating formula for disease and injuries of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals or injury or disease, 
provides as follows:

A 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis; and

A 40 percent rating for forward flexion of the 
thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar 
spine.

Normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 
0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 
degrees.

Pursuant to Diagnostic Code 5243, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  A 20 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  Note 1 provides that for the 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In March 2004, the veteran underwent VA examination.  He 
walked carefully and slowly.  The veteran had no obvious gait 
disturbance.  The veteran could forward flex to 80 degrees, 
with pain during the last 30 degrees.  Lateral flexion was 35 
degrees to the left and 40 degrees to the right.  Rotation 
was 35 degrees bilaterally.  Extension was to 25 degrees, 
limited by discomfort, pain, and stiffness.  The diagnosis 
was degenerative disc disease, status post surgery at the L1-
L2 area with recent findings of disk herniation at the L2-L3 
area.  The examiner indicated that because of the criteria 
associated with DeLuca, supra, the veteran had 50 degrees of 
flexion, 20 degrees of extension, and 15 degrees of left 
lateral flexion, due to pain and stiffness.

In July 2005, the veteran again underwent VA examination.  
The veteran did not walk with any assistive devices or wear a 
back brace.  On examination, the examiner found a diminished 
lumbar lordosis with bilateral nontender muscle spasm.  
Flexion was to 40 degrees, extension was to 20 degrees, right 
bending was to 25 degrees, left bending was to 15 degrees, 
and right and left rotation was to 20 degrees.  The veteran 
had pain at the extremes of motion.  However, with repetitive 
motion against resistance, there was no altered range of 
motion.  The impression was lumbar degenerative disc disease, 
status post surgery, and now relying on daily pain 
medication.  There was no incontinence.

The veteran underwent a VA examination in September 2006.  He 
had degenerative disc and joint disease of the lumbar spine.  
He had no incapacitating episodes in the past twelve months.  
On examination, the veteran was slow to get out of his chair.  
He walked with an antalgic gait favoring the left foot.  It 
was noted the veteran was hospitalized for a stroke in 
December 2005.  He now wore a brace on the left ankle.  The 
veteran's spine had normal curvature and no visible or 
palpable spasming.  Flexion was to 80 degrees, extension was 
to 30 degrees, and lateral flexion and rotation were to 30 
degrees bilaterally.  With repetitive motion, the veteran had 
no further limitation of motion due to pain, weakness, 
fatigue, or incoordination.  X-rays showed degenerative 
changes at multiple levels.  The diagnosis was degenerative 
disc and joint disease of the lumbar spine.

In June 2007, the veteran testified before the undersigned.  
He took pain medication for his back.  The pain interrupted 
his sleep.  He no longer worked and was fired in January 2003 
because he took too many days off work due to his back pain.  
He stated that his flexion is more limited now than shown on 
his September 2006 VA examination.  When questioned, the 
veteran indicated that he could bend halfway down if he was 
feeling well.  He continued to mountain bike, but it was less 
often.  He only rode on level ground, and had not ridden at 
all since 2006.  When grocery shopping, he was able to lift a 
gallon of milk and put it in the cart.  He stepped in and out 
of the car slowly.

In addition, VA outpatient treatment records dated throughout 
the appeal period, from January 2003, to June 2006, show the 
veteran repeatedly complained of back pain, sought treatment 
in physical therapy, and was prescribed pain medication.

The veteran has been assigned a 20 percent evaluation for his 
low back disability.  This evaluation contemplates forward 
flexion greater than 30 degrees or a combined range of motion 
not greater than 120 degrees.  In order to warrant a higher 
evaluation, there must be the functional equivalent of 
limitation of flexion to 30 degrees or less due to such 
factors as limitation of motion, pain on motion, weakness, or 
excess fatigability.  See DeLuca, supra.

Based on a review of the record, the Board finds that the 
veteran does not demonstrate the criteria necessary for an 
evaluation in excess of 20 percent for his degenerative disc 
disease.  Specifically, the veteran has never demonstrated 
flexion of his thoracolumbar spine limited to 30 degrees or 
less.  At most, the veteran's forward flexion was shown to be 
limited to 40 degrees.  Even considering the effects of pain 
on use, the veteran's forward flexion has never been shown to 
be limited to less than 40 degrees.  See DeLuca, supra.  The 
Board has considered the lay and medical evidence.  Even when 
his testimony is accepted as correct, the veteran does not 
describe the functional equivalent of limitation of flexion 
to 30 degrees or less.  Rather, he reports limitation 
starting at about the halfway point.  In addition, there is 
no evidence that the veteran has ever been diagnosed with 
ankylosis of the thoracolumbar spine or complained of an 
inability to move his spine.  Therefore, an increase to a 40 
percent disability rating is not warranted under the General 
Rating Formula for Diseases and Injuries of the Spine.

With regard to intervertebral disc syndrome, the veteran must 
demonstrate incapacitating episodes lasting a total duration 
of at least four weeks during the past twelve months to 
warrant an increased rating.  While the veteran testified in 
June 2007 that he last worked in 2003 and was fired because 
he was unable to come to work due to his back, there is no 
evidence of record showing the veteran had incapacitating 
episodes during the appeal period that were prescribed by a 
physician.  Specifically, the September 2006 VA examination 
report indicated the veteran had no incapacitating episodes 
in the previous twelve months.  Therefore, the Board finds 
that these rating criteria will not provide the veteran with 
an increased evaluation for his degenerative disc disease of 
the lumbar spine.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  In this case, the Board finds no other provision 
upon which to assign a higher rating.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.


Left Leg

The veteran's left leg radiculopathy is currently rated 20 
percent disabled under the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2007).  Under that Diagnostic Code, 
moderate, incomplete paralysis of the sciatic nerve warrants 
a 20 percent disability rating, and moderately severe, 
incomplete paralysis of the sciatic nerve warrants a 40 
percent disability rating.  Compete paralysis of the sciatic 
nerve is characterized by the foot dangling and dropping, no 
active movement possible of muscles below the knee, and 
flexion of the knee weakened or lost.

General rating criteria for diseases of the peripheral nerves 
provide that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When involvement is wholly sensory, the rating should 
be for the mild, or, at most, the moderate degree.

VA outpatient treatment records beginning in November 2003 
show the veteran complained of pain in his left hip with 
numbness of the left leg.  At that time, deep tendon reflexes 
of the lower extremities were normal, expect for some 
decreased patellar on the left.

In March 2004, the veteran underwent VA neurological 
consultation.  The previous November, the veteran experienced 
an exacerbation of his left leg pain.  Physical therapy was 
largely unsuccessful in helping with the pain.  He felt that 
his left leg was weaker.  He had no bowel or bladder 
incontinence.  On examination, the examiner was unable to 
elicit ankle or knee jerks in the veteran's lower 
extremities.  Motor examination showed there was some slight 
loss of muscle bulk in his left quadriceps, but no 
fasciculations were noted.  There was no other atrophy.  
Formal muscle testing showed some mild weakness of the left 
hip flexor and left quadriceps.  Otherwise, there was normal 
strength in his lower extremities.  Sensory examination 
revealed some slight loss of pinprick of the anterior aspect 
of the left thigh and over the dorsum of the left foot.  The 
impression was left L3 radiculopathy.  The veteran now had 
denervation in the L3 enervated muscles and increased 
symptoms.

An August 2004 outpatient record shows the veteran complained 
of weakness on the left side.  He denied any tingling or 
numbness.  Motor examination was normal, reflexes were 
intact, and sensation was grossly intact.

A September 2004 VA outpatient record shows that while the 
veteran reported weakness in his leg, the physician did not 
appreciate any lower extremity weakness or focal muscular 
tenderness.

In July 2005, the veteran again underwent VA examination.  He 
experienced radiating discomfort in the left quadriceps.  
Patellar deep tendon reflexes were absent bilaterally.  
Therefore, they were symmetrical.  There was visible atrophy 
of the left leg.  The veteran had recently undergone left 
foot surgery and was wearing a walking cast.

In September 2006, the veteran underwent VA examination.  The 
veteran described left leg radiculopathy and atrophy of the 
quadriceps muscle, neuropathic pain in the left thigh, and a 
left foot drop.  The left foot drop was mild prior to his 
stroke in December 2005.  Now he required the use of an 
ankle-foot orthosis.  Peripheral neurological examination of 
the left lower extremity showed atrophy of the quadriceps 
muscle.  Knee extension and flexion were 4+/5.  Ankle 
dorsiflexion was 3+/5.  Plantar flexion was 4/5.  Sensation 
was decreased on the lateral aspect of the left thigh.  
Otherwise, it was intact.  Deep tendon reflexes were 1+ at 
the patella and absent at the Achilles.  The diagnosis was 
left sciatic radiculopathy with atrophy of the quadriceps 
muscle and a left foot drop.

In June 2007, the veteran testified before the undersigned.  
The pain mostly went down the left side of his sciatic nerve.  
It was constantly numb around his left thigh.  It did not go 
down past his knees.  He depended on his right leg more 
because he lost strength in his left leg.

The current evaluation contemplates moderate neuropathy of 
the sciatic nerve.  In order to warrant a higher evaluation, 
the evidence must establish the presence of moderately 
severe, severe, or complete neuropathy.  The Board concludes 
that a 40 percent evaluation is warranted.  In reaching this 
determination, the Board is guided by 38 C.F.R. §§ 4.120, 
4.123, 4.124 (2007).  Clearly the veteran has neurologic 
disturbance, and he has radiating pain.  Furthermore, there 
is documented weakness and atrophy.  Because of the presence 
of organic changes, and the other manifestations, the 
disorder more closely approximates moderately severe 
neuropathy.

However, an evaluation in excess of 40 percent is not 
warranted.  The lay and medical evidence establishes that he 
has significant remaining function.  Therefore, he does not 
have complete paralysis.  While the veteran currently 
experiences left foot drop, this was shown to be directly 
related to the stroke he incurred in December 2005, which is 
not service-connected.  Furthermore, there is only mild 
weakness and mild atrophy.  As such, the veteran does not 
have severe neurologic dysfunction.

Additionally, no other symptoms, such as bowel or bladder 
dysfunction have been reported; thus, there is no other 
potential compensable rating applicable.


Conclusion

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for his lumbar spine disability or left leg radiculopathy.  
In sum, there is no indication in the record of such an 
unusual disability picture that application of regular 
schedular standards is impractical, especially in the absence 
of any evidence of marked interference with employment.  
While the veteran contended that when he last worked in 2003, 
he needed to take days off due to his back pain, the Board 
finds that this is contemplated in the 20 and 40 percent 
ratings assigned, pursuant to this decision.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine, status post discectomy, is 
denied.

An evaluation of 40 percent for left leg radiculopathy is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)





 Department of Veterans Affairs


